DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
 
Response to Amendment
The amendment filed 04/25/2022 is acknowledged. Claims 1-3, 5, 16, 30, 32, 40, 43, 52-53, 73, 75-76, 78 and 84-91 remain pending and are the claims examined below. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 16, 30, 32, 40, 43, 52-53, 73, 75-76, 78, 84, 87 and 90-91 are rejected under 35 U.S.C. 103 as being unpatentable over ALLEN et al. (US 2008/0063866; of record) in view of WHITAKER et al. (US 2009/0130425; of record) and further in view of PRICE LEWIS et al. (US 2015/0151459; of record). 
As to claim 1: ALLEN discloses the claimed method for preparing a mold ([0034]; [0046]), the method comprising: forming a mold by electrodepositing a nanolaminated conductive coating on a surface of a shaped polymeric workpiece ([0006]; [0008]; [0018]; [0030]; [0048]; [0049]; FIGs. 5A-5E; FIGs. 6A-6E). 
ALLEN discloses electrodepositing at least one electrically conductive layer within the mold ([0008]; [0031]; [0038]-[0040]); applying a titanium layer and a copper layer with thicknesses of 20 nm and 50 nm, respectively, deposited using a directional metal deposition tool ([0048]; FIG. 5C); and the mold having at least one micro depression which defines a high-aspect ratio three-dimensional structure ([0019]-[0020]; [0051]-[0052]). Though, ALLEN fails to explicitly disclose the following claim recitations:  
one or more thieves, or one or more thieves in combination with one or more shields, the one or more thieves, or the one or more thieves in combination with the one or more shields being arranged in a manner that produces a substantially uniform current distribution over the shaped polymeric workpiece during electrodeposition;
electrodepositing a nanolaminated conductive layer on each surface of the shaped polymeric material; 
the nanolaminated conductive coating comprising a plurality of alternating layers comprising first layers and second layers, the first layers comprising a first metal alloy comprising nickel and cobalt, the second layers comprising a second metal alloy comprising nickel and cobalt; and  
the nanolaminated conductive coating covering all of a first surface and having a substantially uniform thickness across the first surface, the first surface including a first feature and a second feature that have a surface aspect ratio ranging from 1 to 10, the surface aspect ratio being defined as: 
                
                    
                        
                            
                                
                                    
                                        
                                            h
                                            e
                                            i
                                            g
                                            h
                                            t
                                             
                                            o
                                            f
                                             
                                            t
                                            h
                                            e
                                             
                                            f
                                            i
                                            r
                                            s
                                            t
                                             
                                            f
                                            e
                                            a
                                            t
                                            u
                                            r
                                            e
                                        
                                    
                                    -
                                    (
                                    h
                                    e
                                    i
                                    g
                                    h
                                    t
                                     
                                    o
                                    f
                                     
                                    t
                                    h
                                    e
                                     
                                    s
                                    e
                                    c
                                    o
                                    n
                                    d
                                     
                                    f
                                    e
                                    a
                                    t
                                    u
                                    r
                                    e
                                    )
                                
                                
                                    d
                                    i
                                    s
                                    t
                                    a
                                    n
                                    c
                                    e
                                     
                                    b
                                    e
                                    t
                                    w
                                    e
                                    e
                                    n
                                     
                                    t
                                    h
                                    e
                                     
                                    f
                                    i
                                    r
                                    s
                                    t
                                     
                                    f
                                    e
                                    a
                                    t
                                    u
                                    r
                                    e
                                     
                                    a
                                    n
                                    d
                                     
                                    t
                                    h
                                    e
                                     
                                    s
                                    e
                                    c
                                    o
                                    n
                                    d
                                     
                                    f
                                    e
                                    a
                                    t
                                    u
                                    r
                                    e
                                
                            
                        
                    
                
            .
In regards to ALLEN failing to disclose (i), (ii), and (iii) – WHITAKER teaches a method for producing a property modulated composite using electrodeposition (see [0002], [0009], [0018] of WHITAKER). WHITAKER further teaches the method including stamping a porous preform into a predetermined shape to form an object and electrodepositing a nanolaminate coating to fill at least a portion of the accessible interior void structure of the object to form the component (see [0018] of WHITAKER); where the method also includes the step of depositing a compositionally modulated layer on an exterior surface of the composite (see [0017], [0050] of WHITAKER). 
Thus, based on the teachings of electrodepositing the compositionally modulated material on the exterior surfaces of the porous substrate, along with FIG. 1A and FIG. 10 in WHITAKER, it is evident ALLEN, modified by WHITAKER, teaches the claimed (ii) electrodepositing a nanolaminated conductive layer on each surface of the shaped polymeric material. 
Additionally, WHITAKER teaches to form or deposit the compositionally modulated electrodeposited material, the porous substrate is submerged into an electrochemical cell (see [0040], [0057], FIG. 4, FIG. 11 of WHITAKER); where the electrodeposition cell in WHITAKER includes a bath of two or more metal salts, a cathode, an anode, and a potentiostat which electrically connects and controls the applied current between the anode and cathode (see [0040], [0057], FIG. 4, FIG. 11 of WHITAKER). The porous substrate in WHITAKER is formed of a conductive material and functions as an extension of the cathode (i.e., one or more ) (see [0040], [0057], FIG. 4, FIG. 11 of WHITAKER). 
Referring to paragraph [0049] of the specification as published in US 2018/0071980, in regards to the definition of thieves, it states “a conductive material (e.g., conductive wires) that are used as auxiliary cathodes in order to draw current away from high current density areas. Consequently, it can be concluded that ALLEN, modified by WHITAKER, teaches the claimed (i) one or more thieves, or one or more thieves in combination with one or more shields, the one or more thieves, or the one or more thieves in combination with the one or more shields being arranged in a manner that produces a substantially uniform current distribution over the shaped polymeric workpiece during electrodeposition. 
Moreover, WHITAKER teaches the compositionally modulated electrodeposited material (i.e., nanolaminated conductive coating) including several different alloys (see [0036], FIG. 1B, FIG. 3 of WHITAKER), where the compositionally modulated electrodeposited material is made up of a plurality of alternating alloy rich layers (see [0036], FIG. 1B, FIG. 3 of WHITAKER). WHITAKER teaches the electrodeposited compositionally modulated material including at least one of nickel, cobalt, and combinations thereof (see [0011], [0013], [0041] of WHITAKER). 
Hence, ALLEN modified by WHITAKER, teaches the claimed (iii) the nanolaminated conductive coating comprising a plurality of alternating layers comprising first layers and second layers, the first layers comprising a first metal alloy comprising nickel and cobalt, the second layers comprising a second metal alloy comprising nickel and cobalt.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the alternating layers of a first material comprising a metal of nickel and cobalt and a second material comprising a metal of nickel and cobalt, as well as the thieve and electrodeposition of a conductive coating on each surface of the shaped polymeric material taught by WHITAKER into ALLEN. WHITAKER recognizes doing so to be advantageous as it allows for materials to be tailored to provide an unusual combination of strength, ductility, and low-density products useful in a variety of industries (see [0059] of WHITAKER).  
Given the discussion above, ALLEN modified by WHITAKER, still fails to explicitly disclose the following claim recitation:  
the nanolaminated conductive coating covering all of a first surface and having a substantially uniform thickness across the first surface, the first surface including a first feature and a second feature that have a surface aspect ratio ranging from 1 to 10, the surface aspect ratio being defined as: 
                
                    
                        
                            
                                
                                    
                                        
                                            h
                                            e
                                            i
                                            g
                                            h
                                            t
                                             
                                            o
                                            f
                                             
                                            t
                                            h
                                            e
                                             
                                            f
                                            i
                                            r
                                            s
                                            t
                                             
                                            f
                                            e
                                            a
                                            t
                                            u
                                            r
                                            e
                                        
                                    
                                    -
                                    (
                                    h
                                    e
                                    i
                                    g
                                    h
                                    t
                                     
                                    o
                                    f
                                     
                                    t
                                    h
                                    e
                                     
                                    s
                                    e
                                    c
                                    o
                                    n
                                    d
                                     
                                    f
                                    e
                                    a
                                    t
                                    u
                                    r
                                    e
                                    )
                                
                                
                                    d
                                    i
                                    s
                                    t
                                    a
                                    n
                                    c
                                    e
                                     
                                    b
                                    e
                                    t
                                    w
                                    e
                                    e
                                    n
                                     
                                    t
                                    h
                                    e
                                     
                                    f
                                    i
                                    r
                                    s
                                    t
                                     
                                    f
                                    e
                                    a
                                    t
                                    u
                                    r
                                    e
                                     
                                    a
                                    n
                                    d
                                     
                                    t
                                    h
                                    e
                                     
                                    s
                                    e
                                    c
                                    o
                                    n
                                    d
                                     
                                    f
                                    e
                                    a
                                    t
                                    u
                                    r
                                    e
                                
                            
                        
                    
                
            .
However, PRICE LEWIS teaches coating technology applied to molds having coated mold surfaces as well as methods and components associated with coatings (see [0001] and [0020] of PRICE LEWIS). Additionally, PRICE LEWIS teaches the mold including mold surfaces 14 and a coating 16 formed on the mold surface such that the coating conforms to a mold feature 18 that has a small cross-sectional width and/or a high aspect ratio such that the coating thickness remains relatively uniform (i.e., the coating covering all of a first surface and having a substantially uniform thickness across the first surface) (see [0021] and [0032] of PRICE LEWIS). FIG. 2B in PRICE LEWIS’s disclosure illustrates the mold having a first feature (i.e., protruding mold feature 18) and a second feature (i.e., indentation mold feature 18) (see FIG. 2B, [0030], and [0032] of PRICE LEWIS); the mold features may have high aspect ratios, aspect ratio being defined as the feature height divided by the cross sectional width, where the feature height is defined as the vertical distance a feature extends away from a plane defined between mold surface portions adjacent the feature, and the aspect ratio being greater than 1.0 or the aspect ratio being greater than 2.0 (see [0029] and [0032] of PRICE LEWIS).
It would have been prima facie obvious to incorporate the coating covering all of the surface of the mold having a relatively uniform coating thickness and the high aspect ratio of greater than 1.0 or greater than 2.0 taught by PRICE LEWIS into ALLEN modified thus far. PRICE LEWIS recognizes doing so to be beneficial as the coating is able to conform to the mold features due to the high aspect ratio of the mold features resulting in a coating that is relatively uniform in thickness and thereby reducing the coefficient of friction of a mold surface, enhancing release from the mold surface, and lowering surface energy (see [0021] of PRICE LEWIS).
As to claim 2: ALLEN, WHITAKER and PRICE LEWIS remain as applied above. ALLEN, modified thus far, further discloses the claimed shaping a polymeric material to form the shaped polymeric workpiece (see [0046] and [0047] of ALLEN). 
As to claim 3: ALLEN, WHITAKER and PRICE LEWIS remain as applied above. ALLEN, modified thus far, further discloses the claimed shaping the polymeric material comprising casting, injection molding, blow molding, extrusion molding, cutting, machining, milling, grinding, sanding, polishing, abrasive, blasting, three-dimensional printing, selective laser sintering or sintering laser melting, fused deposition modeling, stereolithography, continuous liquid interface printing, cutting or forming of woven fabrics, non-woven fabric, or foam sheets, or a combination therefore (see [0046] and [0047] of ALLEN). 
As to claim 5: ALLEN, WHITAKER and PRICE LEWIS remain as applied above. ALLEN, modified thus far, discloses the use of stereolithography (see [0039] of ALLEN) and therefore reads on the claimed shaping of the polymeric material comprising an additive manufacturing process. 
As to claim 16: ALLEN, WHITAKER and PRICE LEWIS remain as applied above. ALLEN, modified thus far, further discloses the claimed electrodepositing the nanolaminated conductive coating using potentiometric (potentiostatic), amperometric (galvanostatic), pulse current, pulse reverse current, modulated current, modulated frequency, or continuous transitioned current electroplating (see FIG. 5E and FIG . 7 – pulse generator of ALLEN). 
As to claim 30: ALLEN, WHITAKER and PRICE LEWIS remain as applied above and therefore read on the claimed mold comprising: a shaped workpiece comprising a substrate of polymeric material and one or more thieves, or one or more thieves in combination with one or more shields, on the substrate, the one or more thieves, or the one or more thieves in combination with the one or shields being arranged in a manner according to a Computer Assisted Design-optimized geometry (see the rejection of claim 1 and claim 5 above); and a nanolaminated coating on each surface of the shaped workpiece, the nanolaminated conductive coating comprising a plurality of alternating layers comprising first layers and second layers, the first layers comprising a first metal allow comprising nickel and cobalt, the second layers comprising a second metal allow comprising nickel and cobalt, the nanolaminated conductive coating covering all of a first surface and having substantially uniform thickness across the first surface, wherein the first surface comprises a first feature and a second feature that have a surface aspect ratio ranging from 1 to 10; the surface aspect ratio being defined as (see the rejection of claim 1):
                
                    
                        
                            
                                
                                    
                                        
                                            h
                                            e
                                            i
                                            g
                                            h
                                            t
                                             
                                            o
                                            f
                                             
                                            t
                                            h
                                            e
                                             
                                            f
                                            i
                                            r
                                            s
                                            t
                                             
                                            f
                                            e
                                            a
                                            t
                                            u
                                            r
                                            e
                                        
                                    
                                    -
                                    (
                                    h
                                    e
                                    i
                                    g
                                    h
                                    t
                                     
                                    o
                                    f
                                     
                                    t
                                    h
                                    e
                                     
                                    s
                                    e
                                    c
                                    o
                                    n
                                    d
                                     
                                    f
                                    e
                                    a
                                    t
                                    u
                                    r
                                    e
                                    )
                                
                                
                                    d
                                    i
                                    s
                                    t
                                    a
                                    n
                                    c
                                    e
                                     
                                    b
                                    e
                                    t
                                    w
                                    e
                                    e
                                    n
                                     
                                    t
                                    h
                                    e
                                     
                                    f
                                    i
                                    r
                                    s
                                    t
                                     
                                    f
                                    e
                                    a
                                    t
                                    u
                                    r
                                    e
                                     
                                    a
                                    n
                                    d
                                     
                                    t
                                    h
                                    e
                                     
                                    s
                                    e
                                    c
                                    o
                                    n
                                    d
                                     
                                    f
                                    e
                                    a
                                    t
                                    u
                                    r
                                    e
                                
                            
                        
                    
                
            .
As to claim 32: ALLEN, WHITAKER and PRICE LEWIS remain as applied above. ALLEN, modified thus far, further discloses the polymeric material comprising one or more nonconductive particles, nonconductive filler, nonconductive tow, nonconductive woven fabrics, nonconductive non-woven fabric, nonconductive foam sheets, or a combination thereof (see [0054] and [0059] of ALLEN).
As to claim 40: ALLEN, WHITAKER and PRICE LEWIS. ALLEN, modified thus far, further discloses the use of PMMA (see FIG. 6B of ALLEN) which has a melting point of 160oC and therefore modified ALLEN reads on the claimed polymeric material having a melting softening, or decomposition point greater than 150oC. 
As to claim 43: ALLEN, WHITAKER and PRICE LEWIS remain as applied above. ALLEN, modified by WHITAKER and PRICE LEWIS, further reads on the claimed polymeric material further comprising a fiber reinforcement material (see [0004] of WHITAKER), for similar motivation discussed in the rejection of claim 1.  
As to claim 52: ALLEN, WHITAKER and PRICE LEWIS remain as applied above and therefore read on the claimed first and second layers differing in grain size, defect density, grain orientation, presence of intermetallic compositions, presence of intermetallic compositions, presence of amorphous metallic glass compositions, or a combination thereof (see the rejection of claim 1; see also [0011], [0013], [0039] of WHITAKER), for similar motivation discussed in the rejection of claim 1. 
As to claim 53: ALLEN, WHITAKER and PRICE LEWIS remain as applied above and therefore read on the claimed first metal alloy or the second metal alloy is a fine-grained or ultrafine-grained metal or metal alloy having an average grain size ranging from about 1 nm to about 5,000 nm, based on a measurement of grain size in micrographs (see the rejection of claim 1; see also [0011], [0013], [0039] of WHITAKER), for similar motivation discussed in the rejection of claim 1. 
As to claim 73: ALLEN, WHITAKER and PRICE LEWIS remain as applied above. ALLEN, modified thus far, further discloses the claimed method of molding an article, comprising: introducing a settable material, a polymerizable material, a thermoplastic material or a thermoset material into a mold according to claim 30, the mold having at least one section (see claim 1/claim 30; [0056] and FIG 6a-6E of ALLEN). Modified ALLEN also reads on the claimed allowing the settable, polymerizable, thermoplastic, or thermoset material to at least partially cure or cool to form an article that can be separated from the mold (see [0042]-[0043] and [0047]-[0048] of ALLEN).  
As to claim 75: ALLEN, WHITAKER and PRICE LEWIS remain as applied above. ALLEN, modified thus far, also discloses the claimed introducing the thermoplastic or thermoset material comprising casting (see [0047] of ALLEN). 
As to claim 76: ALLEN, WHITAKER and PRICE LEWIS remain as applied above. ALLEN, modified thus far, discloses the use of laser machining or reactive ion etching (see [0049]-[0050] of ALLEN) and therefore reads on the claimed cutting or trimming flash.
As to claim 78: ALLEN, WHITAKER and PRICE LEWIS remain as applied above. ALLEN, modified thus far, discloses the use of PDMS (see [0037] of ALLEN) and PMMA (see [0064] of ALLEN), where it is known to one of ordinary skill in the art that the two polymers have different melting points and therefore modified ALLEN reads on the claimed thermoplastic material having a melting point less than the melting point of Vicat softening point of the polymeric material from which the workpiece is formed including any fillers or fibrous material that are present in the polymeric material. Moreover, modified ALLEN discloses the claimed mold being operated at, or during molding operations continuously cooled to, a temperature less than the melting point or Vicat softening point of the polymeric material including any fillers or fibrous material in the polymeric material (see [0037] of ALLEN).
As to claim 84: ALLEN, WHITAKER and PRICE LEWIS remain as applied above. ALLEN, modified thus far, further reads on the claimed wherein the mold further comprises one or more ports configured to allow for circulation of liquid or gas through a portion of the mold (see [0034], FIG. 3 of PRICE LEWIS – gas inlet port 28).
As to claim 87: ALLEN, WHITAKER and PRICE LEWIS remain as applied above. ALLEN, modified thus far, further reads on the claimed first metal alloy further comprising Ag, Al, Au, Be, Cr, Cu, Fe, Hg, In, Mg, Mn, Mo, Nb, Nd, Pd, Pt, Re, Rh, Sb, Sn, Mn, Pb, Ta, Ti, W, V, Zn, Zr, or a combination thereof (see [0011] and [0013] of WHITAKER), for similar motivation discussed in the rejection of claim 1. 
As to claim 90: ALLEN, WHITAKER and PRICE LEWIS remain as applied above. ALLEN, modified thus far, further reads on the claimed first metal alloy further comprising Ag, Al, Au, Be, Cr, Cu, Fe, Hg, In, Mg, Mn, Mo, Nb, Nd, Pd, Pt, Re, Rh, Sb, Sn, Mn, Pb, Ta, Ti, W, V, Zn, Zr, or a combination thereof (see [0011] and [0013] of WHITAKER), for similar motivation discussed in the rejection of claim 1.
As to claim 91: ALLEN, WHITAKER and PRICE LEWIS remain as applied above. ALLEN, modified thus far, further reads on the claimed nanolaminated conductive coating comprising at least 20 layers (see [0043] of WHITAKER), for similar motivation discussed in the rejection of claim 1.

Claims 85-86 and 88-89 are rejected under 35 U.S.C. 103 as being unpatentable over ALLEN et al. (US 2008/0063866; of record) in view of WHITAKER et al. (US 2009/0130425; of record) and further in view of PRICE LEWIS et al. (US 2015/0151459; of record) and CALDWELL et al. (US 2013/0130057; of record). ALLEN, WHITAKER and PRICE LEWIS teach the subject matter of claim 1 and claim 30 above under 35 USC 103.  
As to claim 85: ALLEN, WHITAKER and PRICE LEWIS remain as applied above. ALLEN, modified thus far, fails to explicitly disclose the claimed wherein the plurality of alternating layers further comprises third layers, wherein the first layers, the second layers, and the third layers are arranged in a repeating pattern. 
However, CALDWELL teaches electrodeposition processes to form articles/components and/or coatings having multiple laminated layers or multiple laminated “nanolayers” (i.e., nanolamination) (see [0016] of CALDWELL), the nanolaminated coatings deposited via electrodeposition on a plastic or polymeric substrate (see [0004] and [0005] of CALDWELL). Furthermore, CALDWELL teaches the nanolaminated coatings, articles, or components of articles comprising a series of layers that may be organized in a variety of ways such that the metal and/or metalloid composition is electrodeposited in a repeating pattern and the nanolaminated coatings, articles, or components of articles may comprise, two, three, four, five, or more types of layers that may repeat in a specific pattern (see [0043] of CALDWELL); and specifically layers designated a, b, c, and d that differ in the electrodeposited species and/or the microstructure of the electrodeposited species may be organized in an alternating pattern such as a quaternary (a, b, c, d, a, b, c, d, a, b, c, d, a, b, c, d…) (see [0044] of CALDWELL). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the plurality of alternating layers including up to four layers in a repeating pattern taught by CALDWELL into ALLEN modified thus far. CALDWELL recognizes doing so to be advantageous as such coatings are useful for reinforcing plastic or polymer substrates (see [0005] of CALDWELL) as the electrodeposition process produces articles comprising substrates with nanolaminated coatings that have an increase in ultimate tensile strength, modulus of elasticity, and/or flexural modulus (see [0010] of CALDWELL). 
As to claim 86: ALLEN, WHITAKER, PRICE LEWIS and CALDWELL remain as applied above and therefore read on the claimed plurality of alternating layers further comprising fourth layers, wherein the first layers, the second layers, the third layers, and the fourth layers are arranged in a repeating pattern (see the rejection of claim 85 above). 
As to claim 88: ALLEN, WHITAKER, PRICE LEWIS and CALDWELL remain as applied above and therefore read on the claimed plurality of alternating layers further comprising third layers, wherein the first layers, the second layers, and the third layers are arranged in a repeating pattern (see the rejection of claim 85 above). 
As to claim 89: ALLEN, WHITAKER, PRICE LEWIS and CALDWELL remain as applied above and therefore read on the claimed plurality of alternating layers further comprising fourth layers, wherein the first layers, the second layers, the third layers, and the fourth layers are arranged in a repeating pattern (see the rejection of claim 85 above). 

Response to Arguments
Applicant’s arguments, see pages 1-2, filed 04/25/2022, with respect to the rejection(s) of claim(s) 1 and 30 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of a prior art reference reconsidered in an updated search necessitated by the amendments made to the claims. See WHITAKER (US 2009/0130425) as applied in the rejections above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: NAGAI et al. (US 2009/0139870) teaches a plating apparatus in which a plating power source has an anode connected via a connected via a conducting wire and a cathode connected via a conducting wire to the substrate to deliver current during plating ([0098]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743